DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US20190032175A1) evidenced by Mohanty et al. (“Mechanism of Grain Refinement in Aluminum,” Acta metal. Mater, Col. 43, No. 5, pp. 2001-2012, (1995)). 
Regarding Claims 1-4, Martin teaches an additively manufactured aluminum alloy which incorporates grain-refining nanoparticles and has fine equiaxed microstructures which incorporate nanoparticle nucleants. (abstract) The alloy is taught to be a metal matrix composite [0252]. 
Martin teaches the aluminum component contains grains (abstract) and contains dispersions of TiB2 and Al3Ti particles [0138], the Al3Ti forms intermetallic inclusions [0194]
Regarding the claim limitation of the TiB2 particles situated along or inside grain boundaries of the aluminum grains, Martin teaches TiB2 dispersions/grain refiners and teaches the nanoparticles (such as TiB2) are incorporated in the grain boundaries [0210].
Regarding Claims 2-3, Martin teaches one or more alloying elements including Zr and rare earth metals including Sc form intermetallic compounds [0197] which being added in the casting melt would form either or both of intermetallic compounds of Al3Zr and Al3Sc. 
Regarding Claim 5, Martin teaches grain refining nanoparticles TiB2 are dispersed in the case ingot before atomization, Mohanty teaches that TiB2 grain refiners, mechanistically form fine grains by pushing borides to the grain boundaries where Al3Ti particles form on the borides thereby nucleating to form fine grains. (Section 6., Conclusions on Page 2011) Since Martin also teaches the atomization of the dispersed cast ingot into grains, one of ordinary skill in the art would expect similar dispersion of Al3Ti particles dispersed inside the aluminum grains as a result of atomization under the expectations that products made by substantially identical properties have similar properties. (See MPEP 2112.01(I)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20190032175A1) evidenced by Mohanty et al. (“Mechanism of Grain Refinement in Aluminum,” Acta metal. Mater, Col. 43, No. 5, pp. 2001-2012, (1995)) as applied to claim 1 above. 
Regarding Claims 6-7, Martin teaches the nanoparticles (such as Ti borides [0020]) range of less than 2000 nm or 2 microns [0266] overlapping with the claimed range of 100 nm to 10 microns, and the nanoparticles of Sc or Zr [0179] (which form intermetallic compounds during melting) range from 10, 50, or 100 nm [0266] reading on the claimed range of 2-100 nm. In the case where a claimed range overlaps with a range taught by the prior art, a prima facie case of obviousness exists. (See MPEP 2144.05(I)). 


Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (US20190032175A1) evidenced by Mohanty et al. as applied to claim 1 above, in view of Miura et al. (US5374295), 
Regarding Claims 8-9, Martin teaches Aluminum alloys can be used in automotive applications, but does not specifically teach the alloy is specifically used to make an automotive engine component. However, Miura teaches aluminum alloy based composite material can be used for automobile engine component parts as they have excellent forgeability, heat resistance and strength at high temperatures. (Col. 1, Lines 1-19). Therefore, one of ordinary skill in the art would have been motivated to use the alloy of Martin for an automobile engine component specifically as Al based composites form parts with excellent forgeability, heat resistance and strength at high temperatures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738